DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “overall volume” is not described in the specification.  Claim 11 is set forth as being prior to conversion (riveting) when the rivet is not formed and it is not clear if the overall volume refers to what the collar or shank volume would be if it were solid (not wire mesh) or the volume of the shank and collar combined (total wire mesh volume).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 1,12 and 18, lines 5-7, the language “(referred to…) is indefinite because it is not clear if the “reference” is actually part of the claim.  Applicant should amend so that a heat shield having a concave side and a convex side is set forth.  
Claim 2 recites the limitation "the space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear from the claim what a scope of “limited space” and “space” would be since it depends upon a tooling environment in relation to workpiece shape which is not set forth method claim 1.
Claim 3 recites the limitation "the top" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the footprint" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, recites “substantially equal”, the scope of this language is not clear since substantially equal would cover not equal and it can’t be both equal or not equal since equal is a definite term.
11 recites the limitation "the conversion" in lines 1 and 2, “the volume ratio Dcollar” in line 2, “the overall volume” in line 3, “the volume ratio Dshank” in line 4 and “the overall volume” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5,8,9,12-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenwood (2006/0219860) in view Zettel et al. (2005/0006134) and further in view of Yoshida (JP 10-205510).  Greenwood discloses a heat shield (101) and a wire mesh rivet sleeve (701; [0020], lines 1-2) which has a density ([0021], lines 10 and 11).  The sleeve is riveted into place with a bore of the heat shield ([0019], lines 1-5) in a forming method comprising upper tooling (709) and lower tooling (706; Fig. 7a) which are configured to compress the rivet sleeve ([0022], lines 16-22) to leave the sleeve remaining in the heat shield bore ([0022], lines 23-23) as a vibration isolator having flanges (105a,105c; Fig. 5).  Regarding claim 12, Greenwood teaches that a metal insert (B; Fig. 2) is an obvious modification.  Greenwood does not disclose that the rivet sleeve has a collar and a shank.  Zettel teaches [0004] that wire mesh is constructed as a seal, bushing, support or seat and that a collar portion (405; .
Greenwood does not disclose that the upper tooling is a positioning assembly for only holding without compressing the collar and that the lower tooling is a forming assembly which compresses the shank.  Yoshida teaches (Fig. 2A) that a positioning assembly (4) has a recess (4a) which matches a shape and diameter of a collar portion (1a) of a rivet (1) and that a forming assembly (5) forms the rivet in a second recess (5a) to form a second collar (Fig. 2C).  Yoshida teaches forming a rivet with a collar (Figs. 2A-2C) and forming a sleeve rivet (Figs. 3A-3C).  Regarding claim 4, at least a footprint (larger dimension, more parts required) of the positioning assembly of Yoshida is smaller than the forming assembly since the forming assembly (5) is attached to an arm with a pressure cylinder (3a) which is not required for the positioning assembly (4). Regarding the diameter of sleeve (ODsleeve) to diameter of collar (ODcollar) ratio in claims 5,16 and 18, Yoshida teaches that the positioning assembly recess (4a) matches a diameter of the collar (4) so the ratio is about 1:1.  Regarding claim 8, the positioning assembly (4a) maintains the shape of the collar.   It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the .  
Claims 6,7 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenwood in view Zettel and Yoshida and further in view of Carlson, Jr. et al. (3,097,360).  Greenwood does not disclose a dispensing strip.  Carlson teaches a dispensing strip (10) having a plurality of apertures (12) having a slits (20) which hold a fastener (13) in place. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the tooling of Greenwood by a fastener strip as taught by Carlson in order to provide a continuous number of rivets for automated processing.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenwood in view Zettel and Yoshida and further in view of Guo et al. (2009/0166913).  Greenwood does not disclose a ratio of densities.  Guo teaches that stainless steel wire mesh portions (14,16) of a continuous wire mesh structure (28) are constructed to have different densities [0033] when a particular braid pattern (space between wires, picks per inch) is woven wherein the density is configured to be about 20-35% at wire mesh portion (14) of the density at wire mesh portion (16).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to vary the density of the wire mesh rivet of Greenwood as taught by Guo in order to vary the mechanical properties of different portions of the rivet.





Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and overcoming the 35 USC 112(a) and 35 USC 112(b) rejections.  The prior art of record does not disclose the volume ratio calculations Dcollar, Dshank for the wire mesh density in the collar and shank.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725